In an action to recover damages for personal injuries, alleged to have been caused by respondent’s negligence in operating a motor vehicle so as to strike and injure appellant’s intestate, a pedestrian, the appeal is from so much of an order which granted reargument as, on reargument, adhered to the original determination denying appellant’s motion to overrule objections made to certain questions asked respondent on an examination before trial and to direct respondent to submit to a further examination. The primary purpose of the original motion was, in effect, to obtain a new examination of respondent by reason of the death of the original plaintiff after the termination of the first examination. Order insofai as appealed from affirmed, with $10 costs and disbursements. No opinio». Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.